Citation Nr: 1511449	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Honolulu, Hawaii


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain with degenerative disc disease, L5-S1, for the period from March 6, 2007 to January 7, 2008.  

2.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with degenerative disc disease, L5-S, from January 7, 2008.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981.  

This appeal to the Board of Veterans' Appeal arose from a March 2011 rating decision in which the RO granted service connection for lumbosacral strain with degenerative disc disease L5-S1, assigning an initial 10 percent rating, effective March 6, 2007, and a 20 percent rating, effective January 7, 2008.  In April 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2012 by a Decision Review Officer, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013. 

Because the Veteran disagreed with the initial and subsequent ratings assigned following the award for lumbosacral strain with degenerative disc disease, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119 126 (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, to include the report of an April 2007 MRI, and March 2013 Clinical Treatment Form, and Disability Benefits Questionnaire (DBQ) completed by the Veteran's private treatment provider.  initial agency of original jurisdiction (AOJ) consideration. See 38 C.F.R. §§ 20.800, 20.1304 (2014).  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals VA treatment records dated from August 2006 to December 2012 that  were considered by the AOJ  in the December 2012 SOC.  The Virtual VA file also contains a copy of the June 2013  Board hearing transcript.  The  VBMS file includes one document that is not relevant to the current claim on appeal.  

For the reasons expressed below, the matters on appeal are  being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.   


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.  

As noted above, the Veteran has been assigned "staged" ratings  for his lumbosacral strain with degenerative disc disease, L5-S1:  10 percent  for the period from March 6, 2007 to January 7, 2008, and 20 percent for the period beginning on January 7, 2008.  He contends that his disability is more severe than what is represented by the assigned ratings.  

During the June 2013 hearing, the Veteran testified as to perceived inadequacies of  both VA examinations of his lumbar spine.   The Veteran asserted that,  that during the January 2008 examination (in connection with what was then a claim for  service connection), the physician did not use a goniometer at the examination to determine his range of motion.  He also expressed his belief that the December 2012 VA examiner  did not  fully and accurately consider his medical history.  

Initially, the Board's review of the record reveals that, despite the RO's characterization of the service-connected disability, the record includes conflicting information as to whether the Veteran actually has degenerative disc disease associated with his lumbar spine, and, if so, the number and frequency of his incapacitating episodes over a 12-month period.  

VA treatment records document notations of prescribed bed rest, to include two weeks in 2007, two weeks in May 2008 and March 2009, and six days in April 2011.  The report of the initial VA examination conducted in January 2008 includes the examiner's notation that the Veteran had nine incapacitating episodes in a three-month period of time.  A December 2012 VA examiner that found that the Veteran did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine and did not note the Veteran's history of documented prescribed bed rest ( although the  examiner noted the Veteran's report that  he had missed a month and a half of work with incapacitation related to his back condition within the previous 12-month period.)  

Subsequently, in the March 2013 DBQ completed by the Veteran's treatment provider (whom he identified as a former VA compensation and pension examiner), the private examiner diagnosed, inter alia, lumbar disc degeneration.  The Veteran testified that his private physician has prescribed bed rest with medication for incapacitating episodes, and, on the March 2013 DBQ, the private examiner checked a box indicating that the total number of incapacitating episodes was at least 4 weeks but less than 6 weeks;  The basis for this assessment is unclear. 

The Board also finds that the record raises, but does not adequately resolve, the question of whether has separately ratable neurological manifestations of lumbar spine disability; and, if so, the nature and extent of any such manifestations.  

During the Board hearing, the Veteran testified that, in addition to his back, he felt pain and stiffness in his right leg.  Further, the Veteran's wife, a registered nurse, submitted a statement indicating that the Veteran also has foot drop.  Given her  credentials, the Veteran's wife is potentially competent to identify manifestations of lumbar spine disability (see Black v. Brown, 10 Vet. App. 279, 284 (1997) (holding that a nurse statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment)),   However, no physician or other medical examiner has identified foot drop as a manifestation of service-connection lumbar spine disability.  In the March 2013 DBQ, the private examiner's diagnosed included IVDS sciatica and he checked boxes referable to radiculopathy, but no mention of foot drop was made.  [Parenthetically, the Board notes that on the DBQ, the private examiner noted, in several places that important testing, to include straight leg raising and range of motion testing after repetitive use, could not be accomplished due to the Veteran's pain.] 

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate, and that further VA examinations to obtain medical information as to the nature and severity of the service-connected lumbar spine disability, and to obtain findings responsive to the applicable rating criteria and other rating considerations, are needed to properly evaluate the Veteran's service-connected lumbar spine disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Accordingly, the AOJ should arrange for the Veteran to undergo VA neurological and spine examinations, each by an appropriate physician-preferably, a neurologist and orthopedist). The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for further examinations of the Veteran, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

As for VA records, the claims file currently includes from the VA Kauai Clinic in Kauai, Hawaii, dated August 2006 through December 2012; however more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Kauai Clinic all outstanding, pertinent records of evaluation and/or treatment of the Veteran since December 2012, following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication of the higher rating claims should include continued consideration of whether any, or any further  "staged" rating,  pursuant to Hart, supra, is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Kauai Clinic, associated with Kauai Veterans Memorial Hospital, any outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since December 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA neurological and spine examinations, each by an appropriate physician-preferably, a neurologist and an orthopedist.   The VA neurological examination should be conducted first, and the report of that examination made available to the spine examiner for consideration in conjunction with his or her examination. 

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to each  physician designated to examine the Veteran, and each examination report  should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies should be accomplished (with all results furnished to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  Each examiner must provide all examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached.

Neurological examination - The physician should clearly indicate whether the Veteran's service-connected lumbar spine disability involves disc disease; and, if so, the extent of such involvement.  To the extent possible, the physician should attempt to reconcile the conflicting medical opinions on this point.

The physician should also identify all neurological impairment(s) associated with the Veteran's lumbar spine, to particularly include radiculopathy, sciatica and foot drop.  For each such diagnosed neurological impairment, the examiner should clearly indicate whether any such impairment constitutes a separately ratable neurological manifestation of the service-connected lumbar spine disability; and, if so, the examiner should assess the severity of such manifestation as mild, moderate, moderately severe, or severe.

Spine examination - The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also comment on the existence and extent of muscle spasm, guarding, abnormal gait, and abnormal spinal contour.  Further, the physician should indicate  whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

If the neurologist confirms that the Veteran's service-connected lumbar spine disability involves degenerative disc disease, then, considering all orthopedic and neurological findings, the orthopedist  should render findings appropriate for evaluating the disability as IVDS, commenting as to the total duration and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months: (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks

Also, based on current examination review of the Veteran's documented medical history and assertion, the physician should indicate whether, at any time since the March 6, 2007 effective date of the award of service connection, the Veteran's service-connected lumbar spine disability has changed in severity, and, if so, the approximate date(s) of any such change(s), as well as the extent of severity of the disability at each stage. 

5.  To help avoid future remand,  ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted,  readjudicate the claims for higher ratings in light of all pertinent evidence (to particularly include all that added to the record and legal authority (to include consideration of whether any, or any further. staged rating, pursuant to Hart (cited above)), is appropriate).


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



